Citation Nr: 1531581	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-21 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a sleeping and respiratory disorder (including sleep apnea).
 
2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).

3.  Entitlement to an initial rating in excess of 50 percent for PTSD with MDD.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Attorney Jerrold A. Sulcove


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 1992, with additional service in the National Guard.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO) which determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a sleeping and respiratory disorder.  This rating decision also granted service connection for a psychiatric disorder, classified at the time as MDD with an initial 30 percent rating assigned, and also denied entitlement to TDIU.  While the appeal was pending, an April 2014 DRO decision granted service connection for PTSD and increased the initial rating for the psychiatric disorder to 50 percent, re-classifying the disability as PTSD with MDD.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in April 2015.  A transcript of the hearing is associated with the claims folder.  At this hearing he clarified that he was not seeking service connection for any sleeping or respiratory disability other than sleep apnea.  See Board Hearing Transcript (Tr.) at 26-7.

The issues of entitlement to an increased initial rating for PTSD with MDD and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  By rating action dated in January 2000, the RO denied service connection for a sleeping and respiratory disorder; the Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.

2.  Evidence received since the January 2000 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a sleeping and respiratory disorder, and raises a reasonable possibility of substantiating the claim.

3.  The evidence is in equipoise as to whether the Veteran's sleep apnea was caused by his PTSD.  


CONCLUSIONS OF LAW

1.  The January 2000 rating decision denying service connection for a sleeping and respiratory disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 20.302, 20.1103 (2014).

2.  New and material evidence having been received, the claim of entitlement to service connection for a sleeping and respiratory disorder is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for sleep apnea are met.  38 U.S.C.A. 
§§ 1110, 1131, 103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, an RO decision denying a claim that has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran first filed a claim for service connection for a sleeping and respiratory disorder in November 1999.  In a January 2000 rating decision, the RO denied the claim on the basis that he did not present any evidence of post service medical treatment for any such disorder.  Although only part of the notice letter is shown to have been uploaded to the electronic file, with a date of October 22, 2000, he is presumed to have been notified of this decision and his appellate rights, and has not contested having received such notice.  The Board notes that clear evidence to the contrary is required to rebut the presumption of administrative regularity, which has not been presented here.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (presumption of administrative regularity applies to procedures at the RO (mailing of notice letters of scheduled examinations).  The Veteran did not file an appeal of that decision, or submit new and material evidence within one year of its issuance.  Thus, this decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  

Evidence added to the record since the January 2000 rating decision includes lay statements and the Veteran's testimony regarding sleep issues with severe sleep apnea post service, with the Veteran reporting a diagnosis of sleep apnea in 1999 that was surgically treated.  See Board Hearing Tr. at 5, 18.  His May 2002 report of medical history for retirement examination from the National Guard related a history of sleep apnea, along with septal deviation and turbinate hypertrophy and surgical history in November 1999 including uvulopalatopharyngoplasty (UPPP), tonsillectomy septoplasty and turbinectomy.  Additionally, VA treatment records submitted after January 2000 include respiratory treatment records dated in May 2007 and June 2007 that give a history of obstructive sleep apnea, with CPAP usage, and continued follow-up for significant obstructive sleep apnea noted, including via sleep studies performed in February and March 2009, with follow-up by respiratory therapy in records from November 2010, January 2011, and March 2012.  The VA and Social Security records also document a lengthy history of the Veteran having morbid obesity post service, continuing through 2014.  A May 2014 VA examination confirmed the diagnosis of sleep apnea, although this provided an unfavorable opinion as to its etiology.   

The additional evidence further includes a March 2015 opinion from an independent medical examiner, G.U., A.R.N.P., M.N., F.N.P, L.N.C. (hereinafter referred to as "G.U.).  This opinion stated that the Veteran's sleep apnea, along with inactivity and weight gain, is more likely than not related to and aggravated by his service connected PTSD.  G.U. provided a rationale in support of this opinion, citing to medical studies supporting this opinion, and refuting the opinion from the May 2014 VA examination.  

This additional evidence pertains to elements of the claim that were previously found to be lacking and raises a reasonable possibility of substantiating the claim.  Specifically, the evidence now confirms the existence of a diagnosed obstructive sleep apnea, treated by VA pulmonology.  The evidence also includes an opinion linking this obstructive sleep apnea to his service-connected PTSD.   The evidence is, therefore, new and material, and the claim of entitlement to service connection for a sleep and respiratory disorder is reopened. 

Merits

The Veteran contends that service connection is warranted for his sleep apnea either as directly related to service, or as secondary to his service connected PTSD with MDD.  

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310 (2014); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As indicated above, the Veteran is service-connected for PTSD and MDD.  The treatment records addressing PTSD symptoms repeatedly note the Veteran to have issues with morbid obesity, with findings from a September 2010 VA examination noting the Veteran's PTSD symptoms to result in reduced reliability and productivity due to PTSD symptoms that among others, were noted to include being unable to maintain motivation or interest in things, lethargy and significant weight gain.  Another record from January 2011 notes a history of binge eating in association with psychiatric issues that include depression and PTSD.  

The evidence also reflects the Veteran has obstructive sleep apnea shown to have been diagnosed post service, with continued treatment for this disability.  Although a May 2014 VA examination contained an opinion that the Veteran's sleep apnea was neither directly related to service, nor directly related to his PTSD with MDD disorder, the rationale did not discuss whether there was aggravation of the sleep apnea by his service-connected psychiatric disorder.  This examination provided an opinion that the sleep apnea was directly related to his obesity, with physical inactivity and excessive food intake which was said to be independent of his psychiatric disorder; however the Board notes that records as discussed above suggest that his inactivity and excessive food intake were related to his PTSD.

The evidence in support of a finding of sleep apnea having been caused or aggravated by his service-connected PTSD with MDD comes from the March 2015 opinion from G.U., who specifically opined that the Veteran's current weight loss, inactivity and sleep apnea were all related to and/or aggravated by his PTSD with MDD.  She provided rationale for this opinion and cited to and provided copies of medical literature supporting her opinion.  She also refuted the May 2014 VA examiner's opinion as not being supported by adequate rationale and pointed to the records clearly supporting findings that the Veteran's obesity began after a sentinel stressor event took place in 1989, and also noted that the May 2014 examiner failed to address why the obesity failed to respond to treatments, including lap band surgery.  G.U. pointed to the evidence, to include that in the Veteran's medical records and the medical literature, as supporting a finding that the Veteran's weight gain causing his obstructive sleep apnea is due to his service-connected PTSD with MDD.  The Board finds that, in giving the Veteran the benefit of the doubt, the evidence is at least in equipoise; and service connection for sleep apnea as secondary to service-connected PTSD with MDD is warranted.  See 38 C.F.R. 
§ 3.310. 


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a sleeping and respiratory disorder is reopened.

Service connection for sleep apnea is granted.  


REMAND

Regarding the claim for an initial rating in excess of 50 percent for PTSD with MDD, further examination is indicated, as the Veteran's April 2015 hearing testimony suggests a worsening of symptoms.  Specifically, the Veteran now alleges having worsening memory problems since he was last examined in December 2013.  See Board Hearing Tr. at 17.  Given that he alleges worsening symptoms, the Board finds that this matter should be remanded to afford a new examination for this disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The issue of entitlement to a TDIU is intertwined with the pending PTSD/MDD claim, as well as the Board's grant of service connection for sleep apnea.  The evidence reflects that his ability to perform substantially gainful work has been significantly impacted by his service connected PTSD with MDD, and his now service-connected sleep apnea.  Presently he is not shown to meet the VA's schedular criteria for a TDIU, with a combined 60 percent rating for his PTSD (rated at 50 percent), tinnitus (rated at 10 percent) and hearing loss (rated at 0 percent).  However, the RO's implementation of the sleep apnea grant and readjudication of the increased rating claim for PTSD with MDD could impact whether he meets the scheduler criteria for TDIU.  Otherwise, should the scheduler criteria not be met for any period of the pendency of this appeal, the evidence strongly suggests that an extraschedular rating should be considered.  

Additionally, upon remand, updated VA treatment records should be obtained. 
38 U.S.C. § 5103A ; see also Bell. v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since April 2014.

2.  Then schedule the Veteran for a VA examination to determine the current severity of his PTSD with MDD.  The electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected PTSD with MDD.  The results of any such testing and studies should be included in the examination report.

3.  Following the completion of the above and any additional development deemed necessary (including any development of the TDIU claim on an extraschedular basis if so indicated), readjudicate the claims.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


